STANDBY EQUITY DISTRIBUTION AGREEMENT
 
THIS AGREEMENT dated as of the 3rd day of December, 2009 (this “Agreement”)
between PALADIN CAPITAL MANAGEMENT, S.A., a corporation organized and existing
under the laws of Panama (the “Investor”), and ENERJEX RESOURCES, INC., a Nevada
corporation (the “Company”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company up to
1,300,000 shares (subject to adjustment as provided herein) of the Company’s
common stock, par value $0.001 per share (the “Common Stock”); and
 
WHEREAS, such investments will be made in reliance upon the provisions of
Regulation D (“Regulation D”) of the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the “Securities Act”), and or upon
such other exemption from the registration requirements of the Securities Act as
may be available with respect to any or all of the transactions to be made
hereunder.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
Article I. Certain Definitions
 
Section 1.01 “Advance” shall mean the portion of the Commitment Amount requested
by the Company in the Advance Notice.
 
Section 1.02 “Advance Date” shall mean the 1st Trading Day after expiration of
the applicable Pricing Period for each Advance.
 
Section 1.03 “Advance Notice” shall mean a written notice in the form of Exhibit
A attached hereto to the Investor executed by an officer of the Company and
setting forth the amount of the Advance that the Company requests from the
Investor.
 
Section 1.04 “Advance Notice Date” shall mean each date the Company delivers (in
accordance with Section 2.01(b) of this Agreement) to the Investor an Advance
Notice requiring the Investor to advance funds to the Company, subject to the
terms of this Agreement.
 
Section 1.05 “Affiliate” shall have the meaning set forth in Section 3.08.
 
Section 1.06 “Articles of Incorporation” shall have the meaning set forth in
Section 4.03.
 
Section 1.07 “Bylaws” shall have the meaning set forth in Section 4.03.
 
Section 1.08 “Closing Price” shall mean, on any date, the closing price (as
reported by Bloomberg L.P.) of the Common Stock on the Principal Market or if
the Common Stock is not traded on a Principal Market, the highest reported
closing price for the Common Stock, as furnished by the Financial Industry
Regulatory Authority or the “Pink Sheets”.
 
-1-

--------------------------------------------------------------------------------


 
Section 1.09 “Commitment Amount” shall mean 1,300,000 shares of Common Stock
which the Investor has agreed to purchase from the Company pursuant to the terms
and conditions of this Agreement provided that, if prior to the purchase by the
Investor of the entire Commitment Amount (i) additional shares of Common Stock
are issued or issuable as a result of a stock split or stock dividend, the
remaining portion of the Commitment Amount will be adjusted to include such
additional securities resulting from the stock split or stock dividend or (ii)
the Common Stock is combined by a reverse split into a lesser number of shares
of Common Stock, the remaining portion of the Commitment Amount will be
proportionally reduced.
 
Section 1.10 “Commitment Fee” shall have the meaning set forth in Section
12.04(a).
 
Section 1.11 “Commitment Period” shall mean the period commencing on the
Effective Date, and expiring upon the termination of this Agreement in
accordance with Section 10.02.
 
Section 1.12 “Commitment Shares” shall have the meaning set forth in Section
12.04(a).
 
Section 1.13 “Common Stock” shall have the meaning set forth in the recitals of
this Agreement.
 
Section 1.14 “Company Indemnitees” shall have the meaning set forth in Section
5.02.
 
Section 1.15 “Condition Satisfaction Date” shall have the meaning set forth in
Section 7.01.
 
Section 1.16 “Consolidation Event” shall have the meaning set forth in Section
6.06.
 
Section 1.17 “Damages” shall mean any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorney’s fees and
disbursements and costs and expenses of expert witnesses and investigation).
 
Section 1.18 “Effective Date” shall mean the date on which the SEC first
declares effective a Registration Statement registering the resale of the
Shares.
 
Section 1.19 “Environmental Laws” shall have the meaning set forth in Section
4.10.
 
Section 1.20 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
Section 1.21 “Indemnified Liabilities” shall have the meaning set forth in
Section 5.01.
 
Section 1.22 “Inspectors” shall have the meaning set forth in Section 6.16.


-2-

--------------------------------------------------------------------------------


 
Section 1.23 “Investor Indemnitees” shall have the meaning set forth in Section
5.01.
 
Section 1.24 “Market Price” shall mean the lowest daily VWAP of the Common Stock
during the relevant Pricing Period.
 
Section 1.25 “Material Adverse Effect” shall mean any condition, circumstance,
or situation that may result in, or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement or the transactions contemplated herein, (ii) a material adverse
effect on the results of operations, assets, business or condition (financial or
otherwise) of the Company, taken as a whole, or (iii) a material adverse effect
on the Company’s ability to perform in any material respect on a timely basis
its obligations under this Agreement.
 
Section 1.26 “Maximum Advance Amount” shall be, with the exception of the
initial two advances as set forth in Section 2.01(b), the greater of (i)
$40,000, or (ii) 20% of the average of the Daily Value Traded for each of the 5
Trading Days prior to the Advance Notice Date where Daily Value Traded is the
product obtained by multiplying the daily trading volume for such day by the
Closing Price for such day.
 
Section 1.27 “Ownership Limitation” shall have the meaning set forth in Section
2.01(a).
 
Section 1.28 “Person” shall mean an individual, a corporation, a partnership, an
association, a trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.
 
Section 1.29 “Plan of Distribution” shall have the meaning set forth in Section
6.01(a).
 
Section 1.30 “Pricing Period” shall mean the 5 consecutive Trading Days after
the Advance Notice Date Section 2.01(d).
 
Section 1.31 “Principal Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the OTC Bulletin Board, the
NYSE Euronext or the New York Stock Exchange, whichever is at the time the
principal trading exchange or market for the Common Stock.
 
Section 1.32 “Purchase Price” shall be set at (i) 95% of the Market Price to the
extent the Common Stock is trading at or above $2.00 per share during the
Pricing Period, (ii) 92% of the Market Price to the extent the Common Stock is
trading at or above $1.00 per share during the Pricing Period, (iii) 90% of the
Market Price to the extent the Common Stock is trading below $1.00 per share
during the Pricing Period, or (iv) 85% of the Market Price for the initial two
advances.
 
Section 1.33 “Records” shall have the meaning set forth in Section 6.16.
 
-3-

--------------------------------------------------------------------------------


 
Section 1.34 “Registrable Securities” shall mean (i) the Shares, and (ii) any
securities issued or issuable with respect to any of the foregoing by way of
exchange, stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization or
otherwise.  As to any particular Registrable Securities, once issued such
securities shall cease to be Registrable Securities when (a) the Registration
Statement has been declared effective by the SEC and such Registrable Securities
have been disposed of pursuant to the Registration Statement, (b) such
Registrable Securities have been sold under circumstances under which all of the
applicable conditions of Rule 144 (or any similar provision then in force) under
the Securities Act (“Rule 144”) are met, or (c) in the opinion of counsel to the
Company such Registrable Securities may permanently be sold without registration
or without any time, volume or manner limitations pursuant to Rule 144.
 
Section 1.35 “Registration Period” shall have the meaning set forth in Section
6.01(b).
 
Section 1.36 “Registration Statement” shall mean a registration statement on
Form S-1 or Form S-3 or on such other form promulgated by the SEC for which the
Company then qualifies and which counsel for the Company shall deem appropriate,
and which form shall be available for the registration of the resale by the
Investor of the Registrable Securities under the Securities Act.
 
Section 1.37 “Regulation D” shall have the meaning set forth in the recitals of
this Agreement.
 
Section 1.38 “SEC” shall have the meaning set forth in the recitals of this
Agreement.
 
Section 1.39 “SEC Documents” shall have the meaning set forth in Section 4.05.
 
Section 1.40 “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.
 
Section 1.41 “Settlement Document” shall have the meaning set forth in Section
2.02(a).
 
Section 1.42 “Shares” shall mean the Commitment Amount and the Commitment
Shares.
 
Section 1.43 “Trading Day” shall mean any day during which the Principal Market
shall be open for business.
 
Section 1.44 “VWAP” means, for any date, the daily volume weighted average price
of the Common Stock for such date on the Principal Market as reported by
Bloomberg L.P. (based on a Trading Day from 9:00 a.m. (New York City time) to
4:00 p.m. (New York City time)).
 
-4-

--------------------------------------------------------------------------------


 
Article II. Advances
 
Section 2.01 Advances; Mechanics. Subject to the terms and conditions of this
Agreement (including, without limitation, the provisions of Article VII hereof),
the Company, at its sole and exclusive option, may issue and sell to the
Investor, and the Investor shall purchase from the Company, shares of Common
Stock on the following terms:


 (a)  
Advance Notice.  At any time during the Commitment Period, the Company may
require the Investor to purchase Shares by delivering an Advance Notice to the
Investor, subject to the conditions set forth in Section 7.01; provided,
however, that (i) the amount for each Advance as designated by the Company in
the applicable Advance Notice shall not be more than the Maximum Advance Amount,
(ii) the aggregate amount of the Advances pursuant to this Agreement shall not
exceed the Commitment Amount, and (iii) in no event shall the Advance cause the
aggregate number of shares of Common Stock beneficially owned (as calculated
pursuant to Section 13(d) of the Exchange Act) by the Investor and its
affiliates to exceed 4.99% of the then outstanding Common Stock (the “Ownership
Limitation”).  Notwithstanding any other provision in this Agreement, the
Company acknowledges and agrees that upon receipt of an Advance Notice, the
Investor may sell shares that it is unconditionally obligated to purchase under
such Advance Notice prior to taking possession of such shares.
   
(b)  
Initial Two Advances. The initial two advances during the Commitment Period may
be up to $55,000 each.

 
(c)  
Date of Delivery of Advance Notice.  Advance Notices shall be delivered in
accordance with the instructions set forth on the bottom of Exhibit A.  An
Advance Notice shall be deemed delivered on (i) the Trading Day it is received
by facsimile or otherwise by the Investor if such notice is received prior to
5:00 pm Eastern Time, or (ii) the immediately succeeding Trading Day if it is
received by facsimile or otherwise after 5:00 pm Eastern
 
Time on a Trading Day or at any time on a day which is not a Trading Day.  No
Advance Notice may be deemed delivered on a day that is not a Trading Day.

 
(d)  
Ownership Limitation.  In connection with each Advance Notice delivered by the
Company, any portion of an Advance that would cause the Investor to exceed the
Ownership Limitation shall automatically be withdrawn.

 
(e)  
Registration Limitation.  In connection with each Advance Notice, any portion of
an Advance that would cause the aggregate number of Shares to exceed the
aggregate number of shares of Common Stock available for resale under the
Registration Statement shall automatically be deemed to be withdrawn by the
Company with no further action required by the Company.  At the Company’s
request from time to time, the Investor shall report to the Company the total
amount of Shares offered and sold pursuant to this Agreement and the portion of
the total Commitment Amount remaining.

 
-5-

--------------------------------------------------------------------------------


 
Section 2.02 Closings.  Each Closing shall take place as soon as practicable
after each Advance Date in accordance with the procedures set forth below.  In
connection with each Closing the Company and the Investor shall fulfill each of
its obligations as set forth below:
 
(a)  
Within 1 Trading Day after each Advance Date, the Investor shall deliver to the
Company a written document (each a “Settlement Document”) setting forth (i) the
number of Shares to be purchased by the Investor pursuant to the Advance (taking
into account any adjustments pursuant to Section 2.01(d) or Section 2.01(e)),
(ii) the Purchase Price for the Advance, (iii) the Market Price for such Advance
(as supported by a report by Bloomberg, LP indicating the VWAP for each of the
Trading Days during the Pricing Period) and (iv) the amount payable to the
Company (which shall equal the number of Shares to be purchased pursuant to such
Advance (as specified in the relevant Advance Notice and taking into account any
adjustments pursuant to Section 2.01(d) or Section 2.01(e)), multiplied by the
Purchase Price), in each case taking into account the terms and conditions of
this Agreement.  The Settlement Document shall be in the form attached hereto as
Exhibit B.

 
(b)  
Upon receipt of the Settlement Document with respect to each Advance, the
Company shall confirm that it has obtained all material permits and
qualifications required for the issuance and transfer of the shares of Common
Stock applicable to such Advance, or shall have the availability of exemptions
therefrom and that the sale and issuance of such shares of Common Stock shall be
legally permitted by all laws and regulations to which the Company is subject.

 
(c)  
Promptly after receipt of the Settlement Document with respect to each Advance
(and, in any event, not later than three Trading Days after each Advance Date),
the Company will, or will cause its transfer agent to, electronically transfer
the Shares being issued and sold pursuant to the Advance registered in the name
of the Investor by crediting the Investor’s account or its designee’s account at
the Depository Trust Company through its Deposit Withdrawal Agent Commission
System or by such other means of delivery as may be mutually agreed upon by the
parties hereto (which in all cases shall be freely tradable, registered shares
in good deliverable form) against payment of the Purchase Price in same day
funds to an account designated by the Company.  Any certificates evidencing
shares of Common Stock delivered pursuant hereto shall be free of restrictive
legends.
   

 
(d)  
On or prior to the Advance Date, each of the Company and the Investor shall
deliver to the other all documents, instruments and writings required to be
delivered by either of them pursuant to this Agreement in order to implement and
effect the transactions contemplated herein.

  
Article III. Representations and Warranties of Investor
 
Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof:


-6-

--------------------------------------------------------------------------------


 
Section 3.01 Organization and Authorization.  The Investor is duly organized,
validly existing and in good standing under the laws of Panama and has all
requisite power and authority to purchase and hold the Shares.  The decision to
invest and the execution and delivery of this Agreement by such Investor, the
performance by such Investor of its obligations hereunder and the consummation
by such Investor of the transactions contemplated hereby have been duly
authorized and requires no other proceedings on the part of the Investor.  The
undersigned has the right, power and authority to execute and deliver this
Agreement and all other instruments on behalf of the Investor.  This Agreement
has been duly executed and delivered by the Investor and, assuming the execution
and delivery hereof and acceptance thereof by the Company, will constitute the
legal, valid and binding obligations of the Investor, enforceable against the
Investor in accordance with its terms.
 
Section 3.02 Evaluation of Risks.  The Investor has such knowledge and
experience in financial, tax and business matters as to be capable of evaluating
the merits and risks of, and bearing the economic risks entailed by, an
investment in the Company and of protecting its interests in connection with
this transaction.  It recognizes that its investment in the Company involves a
high degree of risk.
 
Section 3.03 No Legal Advice From the Company.  The Investor acknowledges that
it had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with its own legal counsel and investment and tax
advisors.  The Investor is relying solely on such counsel and advisors and not
on any statements or representations of the Company or any of the Company’s
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.
 
Section 3.04 Investment Purpose. The securities are being purchased by the
Investor for its own account, and for investment purposes.  The Investor agrees
not to assign or in any way transfer the Investor’s rights to the securities or
any interest therein and acknowledges that the Company will not recognize any
purported assignment or transfer except in accordance with applicable Federal
and state securities laws.  No other person has or will have a direct or
indirect beneficial interest in the securities.  The Investor agrees not to
sell, hypothecate or otherwise transfer the Investor’s securities unless the
securities are registered under Federal and applicable state securities laws or
unless, in the opinion of counsel satisfactory to the Company, an exemption from
such laws is available.
 
Section 3.05 Accredited Investor.  The Investor is an “Accredited Investor” as
that term is defined in Rule 501(a)(3) of Regulation D of the Securities Act.
 
Section 3.06 Information.  The Investor and its advisors (and its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed material to making an
informed investment decision.  The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its
management.  Neither such inquiries nor any other due diligence investigations
conducted by such Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.  The Investor
understands that its investment involves a high degree of risk.  The Investor is
in a position regarding the Company, which, based upon employment, family
relationship or economic bargaining power, enabled and enables such Investor to
obtain information from the Company in order to evaluate the merits and risks of
this investment.  The Investor has sought such accounting, legal and tax advice,
as it has considered necessary to make an informed investment decision with
respect to this transaction.
 
-7-

--------------------------------------------------------------------------------


 
Section 3.07 No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the shares of Common Stock offered hereby.
 
Section 3.08 Not an Affiliate.  The Investor is not an officer, director or a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with the Company or any
“Affiliate” of the Company (as that term is defined in Rule 405 of the
Securities Act).
 
Section 3.09 Trading Activities.  The Investor’s trading activities with respect
to the Company’s Common Stock shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the Principal Market on which the Common Stock is listed or traded.  Neither
the Investor nor its affiliates has an open short position in the Common Stock,
the Investor agrees that it shall not, and that it will cause its affiliates not
to, engage in any short sales of the Common Stock provided that the Company
acknowledges and agrees that upon receipt of an Advance Notice the Investor has
the right to sell
the shares to be issued to the Investor pursuant to the Advance Notice prior to
receiving such shares.
 
Article IV. Representations and Warranties of the Company
 
Except as stated below, on the disclosure schedules attached hereto or in the
SEC Documents, the Company hereby represents and warrants to, the Investor that
the following are true and correct as of the date hereof:
 
Section 4.01 Organization and Qualification.  The Company is duly incorporated,
validly existing and in good standing under the laws of the State of Nevada and
has all requisite corporate power to own its properties and to carry on its
business as now being conducted.  Each of the Company and its subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect on the
Company and its subsidiaries taken as a whole.
 
Section 4.02 Authorization, Enforcement, Compliance with Other Instruments.  (i)
The Company has the requisite corporate power and authority to enter into and
perform this Agreement and any related agreements, in accordance with the terms
hereof and thereof, (ii) the execution and delivery of this Agreement and any
related agreements by the Company and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) this Agreement and
any related agreements have been duly executed and delivered by the Company,
(iv) this Agreement and assuming the execution and delivery thereof and
acceptance by the Investor, any related agreements, constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.
 
-8-

--------------------------------------------------------------------------------


 
Section 4.03 Capitalization.  The authorized capital stock of the Company
consists of 100,000,000 shares of Common Stock $0.001 par value per share and
10,000,000 shares of Preferred Stock, $0.001 par value per share (“Preferred
Stock”), of which 4,800,660 shares of Common Stock and no shares of Preferred
Stock are issued and outstanding.  All of such outstanding shares have been
validly issued and are fully paid and nonassessable.  Except as disclosed in the
SEC Documents, no shares of Common Stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company.  Except as disclosed in the SEC Documents, as of the date hereof,
(i) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock of the Company or any of
its subsidiaries, or contracts, commitments, understandings or arrangements by
which the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (ii) there
are no outstanding debt securities (iii) there are no outstanding registration
statements other than on Form S-8 and Form S-1 and (iv) there are no agreements
or arrangements under which the Company or any of its subsidiaries is obligated
to register the sale of any of their securities under the Securities Act (except
pursuant to this Agreement). Except as disclosed in the SEC Documents, there are
no securities or instruments containing anti-dilution or similar provisions that
will be triggered by this Agreement or any related agreement or the consummation
of the transactions described herein or therein.  The Company has furnished or
made available to the Investor true and correct copies of the Company’s Articles
of Incorporation, as amended and as in effect on the date hereof (the “Articles
of Incorporation”), and the Company’s Bylaws, as in effect on the date hereof
(the “Bylaws”), and the terms of all securities convertible into or exercisable
for Common Stock and the material rights of the holders thereof in respect
thereto.
 
Section 4.04 No Conflict.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Articles of
Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or Bylaws or (ii) conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market on which the Common Stock is quoted) applicable to the Company
or any of its subsidiaries or by which any material property or asset of the
Company is bound or affected and which would cause a Material Adverse
Effect.  Except as disclosed in the SEC Documents, neither the Company nor its
subsidiaries is in violation of any term of or in default under its Articles of
Incorporation or Bylaws or their organizational charter or Bylaws, respectively,
or any material contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its subsidiaries.  The business of the Company and
its subsidiaries is not being conducted in violation of any material law,
ordinance or regulation of any governmental entity.  Except as specifically
contemplated by this Agreement and as required under the Securities Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement in accordance with
the terms hereof or thereof except as such consent, authorization or order has
been obtained prior to the date hereof.  The Company and its subsidiaries are
unaware of any fact or circumstance which might give rise to any of the
foregoing.
 
-9-

--------------------------------------------------------------------------------


 
Section 4.05 SEC Documents; Financial Statements.  The Common Stock is
registered pursuant to Section 12(g) of the Exchange Act and the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC under the Exchange Act for the two years preceding
the date hereof (or such shorter period as the Company was required by law or
regulation to file such material) (all of the foregoing filed within the two
years preceding the date hereof or amended after the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”) on timely basis or has received a valid extension of such
time of filing and has filed any such SEC Document prior to the expiration of
any such extension.  The Company has delivered to the Investors or their
representatives, or made available through the SEC’s website at
http://www.sec.gov, true and complete copies of the SEC Documents.  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made and
not misleading.


            Section 4.06 No Default.  Except as disclosed in the SEC Documents,
the Company is not in default in the performance or observance of any material
obligation, agreement, covenant or condition contained in any indenture,
mortgage, deed of trust or other material instrument or agreement to which it is
a party or by which it is or its property is bound and neither the execution,
nor the delivery by the Company, nor the performance by the Company of its
obligations under this Agreement or any of the exhibits or attachments hereto
will conflict with or result in the breach or violation of any of the terms or
provisions of, or constitute a default or result in the creation or imposition
of any lien or charge on any assets or properties of the Company under its
Articles of Incorporation, Bylaws, any material indenture, mortgage, deed of
trust or other material agreement applicable to the Company or instrument to
which the Company is a party or by which it is bound, or any statute, or any
decree, judgment, order, rules or regulation of any court or governmental agency
or body having jurisdiction over the Company or its properties, in each case
which default, lien or charge is likely to cause a Material Adverse Effect.
 
Section 4.07 Absence of Events of Default.  Except for matters described in the
SEC Documents and/or this Agreement, no Event of Default, as defined in the
respective agreement to which the Company is a party, and no event which, with
the giving of notice or the passage of time or both, would become an Event of
Default (as so defined), has occurred and is continuing, which would have a
Material Adverse Effect.
 
Section 4.08 Intellectual Property Rights.  The Company and its subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.   The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company, there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company is and its subsidiaries are not aware of any facts
or circumstances which might give rise to any of the foregoing.
 
Section 4.09 Employee Relations.  Neither the Company nor any of its
subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened.  None of the
Company’s or its subsidiaries’ employees is a member of a union and the Company
and its subsidiaries believe that their relations with employees are good.
 
-10-

--------------------------------------------------------------------------------


 
Section 4.10 Environmental Laws.  The Company and its subsidiaries are (i) in
compliance with any and all applicable material foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (ii) have received all permits, licenses
or other approvals required under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval.
 
Section 4.11 Title.  Except as set forth in the SEC Documents, the Company has
good and marketable title to its properties and material assets owned by it,
free and clear of any pledge, lien, security interest, encumbrance, claim or
equitable interest other than such as are not material to the business of the
Company.  Any real property and facilities held under lease by the Company and
its subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.
 
Section 4.12 Insurance.  The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged.  Neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
 
Section 4.13 Regulatory Permits.  The Company and each of its subsidiaries
possess all material certificates, authorizations and permits issued by the
appropriate federal, state or foreign regulatory authorities necessary to
conduct their respective businesses, and neither the Company nor any such
subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.
 
Section 4.14 Internal Accounting Controls.  The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
Section 4.15 No Material Adverse Breaches, etc.  Except as set forth in the SEC
Documents, neither the Company nor any of its subsidiaries is subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation which in the judgment of the Company’s officers has or is
expected in the future to have a Material Adverse Effect.  Except as set forth
in the SEC Documents, neither the Company nor any of its subsidiaries is in
breach of any contract or agreement which breach, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect on the
business, properties, operations, financial condition, results of operations or
prospects of the Company or its subsidiaries.


-11-

--------------------------------------------------------------------------------


 
Section 4.16 Absence of Litigation.  Except as set forth in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending against or affecting the Company, the Common Stock or any of the
Company’s subsidiaries, wherein an unfavorable decision, ruling or finding would
have a Material Adverse Effect.
 
Section 4.17 Subsidiaries.  Except as disclosed in the SEC Documents, the
Company does not presently own or control, directly or indirectly, any interest
in any other corporation, partnership, association or other business entity.
 
Section 4.18 Tax Status.  Except as disclosed in the SEC Documents, the Company
and each of its subsidiaries has made or filed all federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject and (unless and only to the extent that the Company and each
of its subsidiaries has set aside on its books provisions reasonably adequate
for the payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
Section 4.19 Certain Transactions.  Except as set forth in the SEC Documents
none of the officers, directors, or employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.
 
Section 4.20 Fees and Rights of First Refusal.  The Company is not obligated to
offer the securities offered hereunder on a right of first refusal basis or
otherwise to any third parties including, but not limited to, current or former
shareholders of the Company, underwriters, brokers, agents or other third
parties.
 
Section 4.21 Use of Proceeds.  The Company shall use the net proceeds from this
offering for working capital and other general corporate purposes.
 
-12-

--------------------------------------------------------------------------------


 
Section 4.22 Dilution.  The Company is aware and acknowledges that issuance of
shares of the Common Stock could cause dilution to existing shareholders and
could significantly increase the outstanding number of shares of Common Stock.


Section 4.23 Acknowledgment Regarding Investor’s Purchase of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length investor with respect to this Agreement and the transactions
contemplated hereunder. The Company further acknowledges that the Investor is
not acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereunder and any advice given by the Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereunder is merely incidental to the Investor’s purchase of the Shares
hereunder.  The Company is aware and acknowledges that it may not be able to
request Advances under this Agreement if the Registration Statement is not
declared effective or if any issuances of Common Stock pursuant to any Advances
would violate any rules of the Principal Market.  The Company further is aware
and acknowledges that any fees paid or shares issued pursuant to Section 12.04
hereunder or shall be earned on the date hereof and not refundable or returnable
under any circumstances.
 
Article V. Indemnification
 
The Investor and the Company represent to the other the following with respect
to itself:
 
Section 5.01 In consideration of the Investor’s execution and delivery of this
Agreement, and in addition to all of the Company’s other obligations under this
Agreement, the Company shall defend, protect, indemnify and hold harmless the
Investor, and all of its officers, directors, partners, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Investor Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Investor Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement for the
registration of the Shares as originally filed or in any amendment thereof, or
in any related prospectus, or in any amendment thereof or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of the Investor specifically for inclusion therein; (b) any
misrepresentation or breach of any representation or warranty made by the
Company in this Agreement or any other certificate, instrument or document
contemplated hereby or thereby; (c) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or any other certificate,
instrument or document contemplated hereby or thereby; and (d) any cause of
action, suit or claim brought or made against such Investor Indemnitee not
arising out of any action or inaction of an Investor Indemnitee, and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement or any other instrument, document or agreement executed pursuant
hereto by any of the Investor Indemnitees.  To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
 
-13-

--------------------------------------------------------------------------------


 
Section 5.02 In consideration of the Company’s execution and delivery of this
Agreement, and in addition to all of the Investor’s other obligations under this
Agreement, the Investor shall defend, protect, indemnify and hold harmless the
Company and all of its officers, directors, shareholders, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Company
Indemnitees”) from and against any and all Indemnified Liabilities incurred by
the Company Indemnitees or any of them as a result of, or arising out of, or
relating to (a) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement for the registration of the Shares
as originally filed or in any amendment thereof, or in any related prospectus,
or in any amendment thereof or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading;
provided, however, that the Investor will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Investor by or on behalf of the Company
specifically for inclusion therein; (b) any misrepresentation or breach of any
representation or warranty made by the Investor in this Agreement or any
instrument or document contemplated hereby or thereby executed by the Investor;
(c) any breach of any covenant, agreement or obligation of the Investor(s)
contained in this Agreement or any other certificate, instrument or document
contemplated hereby or thereby executed by the Investor; or (d) any cause of
action, suit or claim brought or made against such Company Indemnitee not
arising out of any action or inaction of a Company Indemnitee and arising out of
or resulting from the execution, delivery, performance or enforcement of this
Agreement or any other instrument, document or agreement executed pursuant
hereto by any of the Company Indemnitees.  To the extent that the foregoing
undertaking by the Investor may be unenforceable for any reason, the Investor
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
 
Section 5.03 Promptly after receipt by an Investor Indemnitee or Company
Indemnitee under this Article V of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving an
Indemnified Liability, such Investor Indemnitee or Company Indemnitee shall, if
an Indemnified Liability in respect thereof is to be made against any
indemnifying party under this Article V deliver to the indemnifying party a
written notice of the commencement thereof; but the failure to so notify the
indemnifying party will not relieve it of liability under this Article V unless
and to the extent the indemnifying party did not otherwise learn of such action
and such failure result in the forfeiture by the indemnifying party of
substantial rights and defenses and will not, in any event, relieve the
indemnifying party from any obligations provided in this Article V.  The
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Investor Indemnitee or
Company Indemnitee, as the case may be; provided, however, that an Investor
Indemnitee or Company Indemnitee shall have the right to retain its own counsel
with the fees and expenses of not more than one counsel for such Investor
Indemnitee or Company Indemnitee to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Investor Indemnitee or Company Indemnitee
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Investor Indemnitee or Company Indemnitee and
any other party represented by such counsel in such proceeding. The Investor
Indemnitee or Company Indemnitee shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Investor Indemnitee or Company
Indemnitee which relates to such action or claim.  The indemnifying party shall
keep the Investor Indemnitee or Company Indemnitee fully apprised at all times
as to the status of the defense or any settlement negotiations with respect
thereto.  No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent.  No indemnifying party shall, without the prior
written consent of the Investor Indemnitee or Company Indemnitee, consent to
entry of any judgment or enter into any settlement or other compromise which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Investor Indemnitee or Company Indemnitee of a release from
all liability in respect to such claim or litigation.  Following indemnification
as provided for hereunder, the indemnifying party shall be subrogated to all
rights of the Investor Indemnitee or Company Indemnitee with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made.
 
-14-

--------------------------------------------------------------------------------


 
Section 5.04 The indemnification required by this Article V shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received.
 
Section 5.05 The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Investor Indemnitee or Company
Indemnitee against the indemnifying party or others, and (ii) any liabilities
the indemnifying party may be subject to pursuant to the law.
 
Section 5.06 The obligations of the parties to indemnify or make contribution
under this Article V shall survive termination.
  
Article VI. Covenants of the Company
 
Section 6.01 Registration Statement.
 
(a)  
Filing of a Registration Statement.  The Company shall prepare and file with the
SEC a Registration Statement, or multiple Registration Statements for the resale
by the Investor of the Registrable Securities.  The Company in its sole
discretion may choose when to file such Registration Statements; provided,
however, that the Company shall not have the ability to request any Advances
until the effectiveness of a Registration Statement.  Each Registration
Statement shall contain the “Plan of Distribution” section in substantially the
form attached hereto as Exhibit C.

 
(b)  
Maintaining a Registration Statement.  The Company shall cause any Registration
Statement that has been declared effective to remain effective at all times
until all Registrable Securities contained in such Registration Statement cease
to be Registrable Securities (the “Registration Period”).  Each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading.

 
(c)  
Filing Procedures.  Prior to the filing of any Registration Statement with the
SEC, the Company shall, (i) furnish a draft of such Registration Statement to
the Investor for its review and comment and (ii) not less than three business
days prior to the filing of a Registration Statement and not less than one
business day prior to the filing of any related amendments and supplements to
all Registration Statements (except for any amendments or supplements caused by
the filing of any annual reports on Form 10-K, quarterly reports on Form 10-Q
and periodic reports on Form 8-K), furnish to the Investor copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the reasonable and
prompt review of the Investor.  The Investor shall furnish comments on a
Registration Statement to the Company within 24 hours of the receipt thereof.

 
(d)  
Delivery of Final Documents.  The Company shall furnish to the Investor without
charge, (i) at least one copy of such Registration Statement as declared
effective by the SEC and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, all
exhibits and each preliminary prospectus, (ii) at the request of the Investor,
10 copies of the final prospectus included in such Registration Statement and
all amendments and supplements thereto (or such other number of copies as the
Investor may reasonably request) and (iii) such other documents as the Investor
may reasonably request from time to time in order to facilitate the disposition
of the Registrable Securities owned by the Investor.

 
(e)  
Amendments and Other Filings.  The Company shall (i) prepare and file with the
SEC such amendments (including post-effective amendments) and supplements to a
Registration Statement and the related prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
and prepare and file with the SEC such additional Registration Statements in
order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related prospectus to be amended or supplemented by
any required prospectus supplement (subject to the terms of this Agreement), and
as so supplemented or amended to be filed pursuant to Rule 424; (iii) provide
the Investor copies of all correspondence from and to the SEC relating to a
Registration Statement (provided that the Company may excise any information
contained therein which would constitute material non-public information, and
(iv) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement.  In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 6.01(e)) by reason of the Company’s filing a report on
Form 10-K, Form 10-Q or Form 8-K or any analogous report under the Exchange Act,
the Company shall incorporate such report by reference into the Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC either on the day on which the Exchange Act report is filed which created
the requirement for the Company to amend or supplement the Registration
Statement, if feasible, or otherwise promptly thereafter.

 
-15-

--------------------------------------------------------------------------------


 
(f)  
Blue-Sky.  The Company shall use its best efforts to (i) register and qualify
the Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Investor reasonably requests, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (w) make any
change to its articles of incorporation or Bylaws, (x) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 6.01(f), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction.  The Company shall promptly notify the Investor of the receipt by
the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.

 
Section 6.02 Listing of Common Stock.  The Company shall at all times maintain
the Common Stock’s authorization for quotation on the Principal Market.
  
Section 6.03 Exchange Act Registration.  The Company will cause its Common Stock
to continue to be registered under Section 12(g) of the Exchange Act, will file
in a timely manner all reports and other documents required of it as a reporting
company under the Exchange Act and will not take any action or file any document
(whether or not permitted by Exchange Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said Exchange Act.
 
Section 6.04 Transfer Agent Instructions.  Upon effectiveness of the
Registration Statement the Company shall deliver instructions to its transfer
agent to issue shares of Common Stock to the Investor free of restrictive
legends on or before each Advance Date.
 
Section 6.05 Corporate Existence.  The Company will take all steps necessary to
preserve and continue the corporate existence of the Company.
 
Section 6.06 Notice of Certain Events Affecting Registration; Suspension of
Right to Make an Advance.  The Company will immediately notify the Investor, and
confirm in writing, upon its becoming aware of the occurrence of any of the
following events in respect of a Registration Statement or related prospectus
relating to an offering of Registrable Securities: (i) receipt of any request
for additional information by the SEC or any other Federal or state governmental
authority during the period of effectiveness of the Registration Statement for
amendments or supplements to the Registration Statement or related prospectus;
(ii) the issuance by the SEC or any other Federal or state governmental
authority of  any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the happening of any event that makes any statement made in the
Registration Statement or related prospectus of any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or of the necessity to amend the Registration Statement or
supplement a related prospectus to comply with the Securities Act or any other
law; and (v) the Company’s reasonable determination that a post-effective
amendment to the Registration Statement would be appropriate; and the Company
will promptly make available to the Investor any such supplement or amendment to
the related prospectus.  The Company shall not deliver to the Investor any
Advance Notice, and the Investor shall not sell any Shares pursuant to a
Registration Statement, during the continuation of any of the foregoing events.
 
Section 6.07 Consolidation; Merger.  If an Advance Notice has been delivered to
the Investor and the transaction contemplated in such Advance Notice has not yet
been closed in accordance with Section 2.02 hereof, then the Company shall not
effect any merger or consolidation of the Company with or into, or a transfer of
all or substantially all the assets of the Company to another entity (a
“Consolidation Event”).
  
Section 6.08 Issuance of the Company’s Common Stock.  The sale of the shares of
Common Stock hereunder shall be made in accordance with the provisions and
requirements of Regulation D and any applicable state securities law.
 
-16-

--------------------------------------------------------------------------------


 
Section 6.09 Review of Public Disclosure.  All SEC filings (including without
limitation, all filings required under the Exchange Act, which include Forms
10-Q, 10-K, 8-K, etc.) and other public disclosures made by the Company,
including, without limitation, all press releases, investor relations materials,
and scripts of analysts meetings and calls, shall be reviewed and approved for
release by the Company’s attorneys and if containing financial information, the
Company’s independent certified public accountants.
 
Section 6.10 Market Activities. The Company will not, directly or indirectly,
take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company under Regulation M of the Exchange Act.
 
Section 6.11 Opinion of Counsel Concerning Resales.  Provided that the
Investor’s resale of Common Stock received pursuant to this Agreement may be
freely sold by the Investor either pursuant to an effective Registration
Statement, in accordance with Rule 144, or otherwise, the Company shall obtain
for the Investor, at the Company’s expense, any and all opinions of counsel
which may be required by the Company’s transfer agent to issue such shares free
of restrictive legends, or to remove legends from such shares.
 
Section 6.12 Expenses.  The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, will pay
all expenses incident to the performance of its obligations hereunder, including
but not limited to (i) the preparation, printing and filing of the Registration
Statement and each amendment and supplement thereto, of each prospectus and of
each amendment and supplement thereto; (ii) the preparation, issuance and
delivery of any Shares issued pursuant to this Agreement, (iii) all fees and
disbursements of the Company’s counsel, accountants and other advisors, (iv) the
qualification of the Shares under securities laws in accordance with the
provisions of this Agreement, including filing fees in connection therewith, (v)
the printing and delivery of copies of any prospectus and any amendments or
supplements thereto, (vi) the fees and expenses incurred in connection with the
listing or qualification of the Shares for trading on the Principal Market, or
(vii) filing fees of the SEC and the Principal Market.
 
Section 6.13 Sales.  Without the written consent of the Investor, the Company
will not, directly or indirectly, offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any shares of Common Stock (other
than the Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock during the period beginning on the
5th Trading Day immediately prior to an Advance Notice Date and ending on the
5th Trading Day immediately following the corresponding Advance Date.
 
Section 6.14 Current Report.  Promptly after the date hereof (and prior to the
Company delivering an Advance Notice to the Investor hereunder), the Company
shall file with the SEC a report on Form 8-K or such other appropriate form as
determined by counsel to the Company, relating to the transactions contemplated
by this Agreement and shall provide the Investor with a reasonable opportunity
to review such report prior to its filing.
 
-17-

--------------------------------------------------------------------------------


 
Section 6.15 Compliance With Laws.  The Company will not, directly or
indirectly, take any action designed to cause or result in, or that constitutes
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any security of the Company or which caused or resulted in, or
which would in the future reasonably be expected to cause or result in,
stabilization or manipulation of the price of any security of the Company.
 
Section 6.16 Due Diligence.  From time to time, at the request of the Investor,
the Company shall make available for inspection by (i) the Investor and (ii) 
one firm of accountants or other agents retained by the Investor (collectively,
the “Inspectors”) all pertinent financial and other records, and pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be reasonably deemed necessary by each Inspector, and cause the
Company’s officers, directors and employees to supply all information which any
Inspector may reasonably request; provided, however, that each Inspector shall
agree, and the Investor hereby agrees, to hold in strict confidence and shall
not make any disclosure (except to an Investor) or use any Record or other
information which the Company determines in good faith to be confidential, and
of which determination the Inspectors are so notified, unless (a) the disclosure
of such Records is necessary to avoid or correct a misstatement or omission in
any Registration Statement or is otherwise required under the Securities Act,
(b) the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(c) the information in such Records has been made generally available to the
public other than by disclosure in violation of this or any other agreement of
which the Inspector and the Investor has knowledge.  The Investor agrees that it
shall, upon learning that disclosure of such Records is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential.
 
Section 6.17 Comfort Letters.  From time to time, at the request of the
Investor, the Company will cause its independent accountants to furnish to the
Investor a letter in form and substance reasonably satisfactory to the Investor,
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements of the Company and the Company shall deliver additional “comfort
letters” promptly after (i) the date the Registration Statement or any
prospectus shall be amended or supplemented (other than (1) in connection with
the filing of a prospectus supplement that contains solely information relating
to the number of shares sold by the Investor pursuant to the Registration
Statement (2) in connection with the filing of any report or other document
under Section 13, 14 or 15(d) of the Exchange Act, or (3) by a prospectus
supplement relating to the offering of other securities (including, without
limitation, other shares of Common Stock)) (each such date, a “Registration
Statement Amendment Date”) and (ii) the date of filing or amending each Annual
Report on Form 10-K or Quarterly Report on Form 10-Q for a period in which an
Advance was delivered pursuant to this Agreement and which are incorporated by
reference in the Registration Statement (each such date, a “Company Periodic
Report Date”).
 
-18-

--------------------------------------------------------------------------------


 
Article VII. Conditions for Advance and Conditions to Closing
 
Section 7.01 Conditions Precedent to the Right of the Company to Deliver an
Advance Notice.  The right of the Company to deliver an Advance Notice and the
obligations of the Investor hereunder with respect to an Advance is subject to
the satisfaction by the Company, on  each Advance Notice Date and Advance Date
(a “Condition Satisfaction Date”), of each of the following conditions:
 
(a)  
Accuracy of the Company’s Representations and Warranties.  The representations
and warranties of the Company shall be true and correct in all material
respects.

 
(b)  
Registration of the Common Stock with the SEC.  There is an effective
Registration Statement pursuant to which the Investor is permitted to utilize
the prospectus thereunder to resell all of the shares of Common Stock issuable
pursuant to such Advance Notice.  The Company shall have filed with the SEC in a
timely manner all reports, notices and other documents required of a “reporting
company” under the Exchange Act and applicable SEC regulations.

 
(c)  
Authority.  The Company shall have obtained all permits and qualifications
required by any applicable state for the offer and sale of the shares of Common
Stock, or shall have the availability of exemptions therefrom.  The sale and
issuance of the shares of Common Stock shall be legally permitted by all laws
and regulations to which the Company is subject.

 
(d)  
No Material Notices. None of the following events shall have occurred and be
continuing:  (i) receipt by the Company of any request for additional
information from the SEC or any other federal or state governmental,
administrative or self regulatory authority during the period of effectiveness
of the Registration Statement, the response to which would require any
amendments or supplements to the Registration Statement or related prospectus;
(ii) the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; (iv) the occurrence of any event that makes any
statement made in the Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, related prospectus or documents so that, in the case of
the Registration Statement, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the related prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under and as of the date which they were made, not misleading; and (v) the
Company’s reasonable determination that a post-effective amendment to the
Registration Statement would be required. There shall not exist any fundamental
changes to the information set forth in the Registration Statement which would
require the Company to file a post-effective amendment to the Registration
Statement.

 
-19-

--------------------------------------------------------------------------------


 
(e)  
Performance by the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to each Condition Satisfaction Date.

 
(f)  
No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits or
directly and adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have a Material
Adverse Effect.

 
(g)  
No Suspension of Trading in or Delisting of Common Stock.  The Common Stock is
trading on a Principal Market and all of the shares issuable pursuant to such
Advance Notice will be listed or quoted for trading on such Principal Market and
the Company believes, in good faith, that trading of the Common Stock on a
Principal Market will continue uninterrupted for the foreseeable future.  The
issuance of shares of Common Stock with respect to the applicable Advance Notice
will not violate the shareholder approval requirements of the Principal
Market.  The Company shall not have received any notice threatening the
continued listing of the Common Stock on the Principal Market.

 
(h)  
Maximum Advance Amount.  The amount of an Advance requested by the Company shall
not exceed the Maximum Advance Amount.

 
(i)  
Authorized.  There shall be a sufficient number of authorized but unissued and
otherwise unreserved shares of Common Stock for the issuance of all of the
shares issuable pursuant to such Advance Notice.

 
(j)  
Executed Advance Notice.  The Investor shall have received the Advance Notice
executed by an officer of the Company and the representations contained in such
Advance Notice shall be true and correct as of each Condition Satisfaction Date.

 
(k)  
Comfort Letters.  The Company’s independent accounts shall have furnished to the
Investor any letters requested pursuant to Section 6.17 addressed to the
Investor containing statements and information of the type ordinarily included
in accountants’ “comfort letters” to underwriters with respect to the financial
statements of the Company.

 
(l)  
Consecutive Advance Notices.  Except with respect to the first Advance Notice,
the Company shall have delivered all Shares relating to all prior Advances.

 
(m)  
Consolidation Event.  The Company shall not have effected any merger or
consolidation with or into, or a transfer of all or substantially all the assets
of the Company to another entity.

  
-20-

--------------------------------------------------------------------------------


 
Article VIII. Non-Disclosure of Non-Public Information
 
The Company covenants and agrees that it shall refrain from disclosing, and
shall cause its officers, directors, employees and agents to refrain from
disclosing, any material non-public information to the Investor without also
disseminating such information to the public, unless prior to disclosure of such
information the Company identifies such information as being material non-public
information and provides the Investor with the opportunity to accept or refuse
to accept such material non-public information for review.
 
Article IX. Choice of Law/Jurisdiction
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Nevada without regard to the principles of conflict of
laws.  The parties further agree that any action between them shall be heard in
Clark County, Nevada and expressly consent to the jurisdiction and venue of the
Superior Court of Nevada, sitting in Clark County, Nevada and the United States
District Court of Nevada, sitting in Las Vegas, Nevada for the adjudication of
any civil action asserted pursuant to the paragraph.
 
Article X. Assignment; Termination
 
Section 10.01 Assignment.  Neither this Agreement nor any rights of the parties
hereto may be assigned to any other Person.
 
Section 10.02 Termination.
 
(a)  
Unless earlier terminated as provided hereunder, this Agreement shall terminate
automatically on the earliest of (i) the first day of the month next following
the 24-month anniversary of the Effective Date, or (ii) the date on which the
Investor shall have purchased Shares pursuant to Advances in the aggregate
amount of the Commitment Amount.

 
(b)  
The Company may terminate this Agreement effective upon fifteen Trading Days’
prior written notice to the Investor; provided that (i) there are no Advances
outstanding, and (ii) the Company has paid all amounts owed to the Investor
pursuant to this Agreement.  This Agreement may be terminated at any time by the
mutual written consent of the parties, effective as of the date of such mutual
written consent unless otherwise provided in such written consent.  In the event
of any termination of this Agreement by the Company hereunder, so long as the
Investor owns any shares of Common Stock issued hereunder, unless all of such
shares of Common Stock may be resold by the Investor without registration and
without any time, volume or manner limitations pursuant to Rule 144, the Company
shall not suspend or withdraw the Registration Statement or otherwise cause the
Registration Statement to become ineffective, or voluntarily delist the Common
Stock from the Principal Markets.

 
-21-

--------------------------------------------------------------------------------


 
(c)  
The obligation of the Investor to make an Advance to the Company pursuant to
this Agreement shall terminate permanently (including with respect to an Advance
Date that has not yet occurred) in the event that (i) there shall occur any stop
order or suspension of the effectiveness of the Registration Statement for an
aggregate of 50 Trading Days, other than due to the acts of the Investor, during
the Commitment Period, or (ii) the Company shall at any time fail materially to
comply with the requirements of Article VI and such failure is not cured within
30 days after receipt of written notice from the Investor, provided, however,
that this termination provision shall not apply to any period commencing upon
the filing of a post-effective amendment to such Registration Statement and
ending upon the date on which such post effective amendment is declared
effective by the SEC.

 
(d)  
Nothing in this Section 10.02 shall be deemed to release the Company or the
Investor from any liability for any breach under this Agreement, or to impair
the rights of the Company and the Investor to compel specific performance by the
other party of its obligations under this Agreement.  The indemnification
provisions contained in Article V shall survive termination hereunder.

 
Article XI. Notices
 
Any notices, consents, waivers, or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile, provided a copy is mailed by U.S. certified
mail, return receipt requested; (iii) 3 days after being sent by U.S. certified
mail, return receipt requested, or (iv) 1 day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications, except for Advance Notices which shall be delivered in
accordance with Section 2.01(c) hereof, shall be:
 
If to the Company, to:
EnerJex Resources, Inc.
 
Suite 350, 27 Corporate Woods
 
10975 Grandview Drive
Overland Park, KS  66210
 
Attention: C. Stephen Cochennet
 
Telephone: 913-754-7754
 
Facsimile: 913-754-7755
   
With a copy to:
Law Office of Anthony N. DeMint
 
1600 Starside Drive
 
Las Vegas, NV  89117
 
Attention: Anthony N. DeMint, Esq.
 
Telephone: 702-586-6436
 
Facsimile: 702-442-7995

 
-22-

--------------------------------------------------------------------------------


 
If to the Investor(s):
Paladin Capital Management, S.A.
 
Ocean Business Plaza #1506
Ave. Aquilino De La Guardia YCL. 47
 
Marbella Apartado Postal 0832-677
 
Attention: Lidia Marliz Matos, Director
 
Telephone: 507-264-0470
 
Facsimile: 507-264-0471
   
With a Copy to:
Fabrega, Molino & Mulino
 
Samuel Lewis Avenue, 53rd Street
 
Omega Bldg.
  Panama City, Panama  
Telephone: 507-263-5333
 
Facsimile: 507-301-6606

 
Each party shall provide 5 days’ prior written notice to the other party of any
change in address or facsimile number.
 
Article XII. Miscellaneous
 
Section 12.01 Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause 4 additional original executed signature pages to be physically
delivered to the other party within 5 days of the execution and delivery hereof,
though failure to deliver such copies shall not affect the validity of this
Agreement.
 
Section 12.02 Entire Agreement; Amendments.  This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.
 
Section 12.03 Reporting Entity for the Common Stock.  The reporting entity
relied upon for the determination of the trading price or trading volume of the
Common Stock on any given Trading Day for the purposes of this Agreement shall
be Bloomberg, L.P. or any successor thereto.  The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.
 
Section 12.04  Fees.
 
(a)  
Commitment Fee.  The Company shall pay to the Investor a commitment fee (the
“Commitment Fee”) of 90,000 shares of Common Stock (such shares, the “Commitment
Shares”). The Company will issue to the Investor the Commitment Shares within
three days of the execution of this Agreement.

 
-23-

--------------------------------------------------------------------------------


 
(b)  
Commitment Shares. Commitment Shares shall be deemed fully earned as of the date
they are issued regardless of the amount of Advances, if any, that the Company
is able to, or chooses to, request hereunder.  The Commitment Shares shall be
included on any registration statement filed by the Company after the date
hereof, unless such shares may be resold without any limitation pursuant to Rule
144.
   
(c)  
  Due Diligence and Structuring Fee. The Company shall reimburse the Investor
for reasonable out-of-pocket expenses including due diligence and legal costs.
The amount of these expenses shall not exceed $30,000 without the prior consent
of the Company. The Company shall pay $20,000 to the Investor towards these
expenses upon the execution of this Agreement.

 
Section 12.05 Brokerage.  Each of the parties hereto represents that it has had
no dealings in connection with this transaction with any finder or broker who
will demand payment of any fee or commission from the other party.  The Company
on the one hand, and the Investor, on the other hand, agree to indemnify the
other against and hold the other harmless from any and all liabilities to any
person claiming brokerage commissions or finder’s fees on account of services
purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby.
 
Section 12.06 Confidentiality.  If for any reason the transactions contemplated
by this Agreement are not consummated, each of the parties hereto shall keep
confidential any information obtained from any other party (except information
publicly available or in such party’s domain prior to the date hereof, and
except as required by court order) and shall promptly return to the other
parties all schedules, documents, instruments, work papers or other written
information without retaining copies thereof, previously furnished by it as a
result of this Agreement or in connection herein.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


-24-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Standby Equity
Distribution Agreement to be executed by the undersigned, thereunto duly
authorized, as of the date first set forth above.
 

 
COMPANY:
 
EnerJex Resources, Inc.
     
By: /s/ C. Stephen
Cochennet                                                                           
 
Name: C. Stephen Cochennet
 
Title: CEO/President
         
INVESTOR:
 
Paladin Capital Management, S.A.
     
By: /s/ Lidia Marliz
Matos                                                                           
 
Name: Lidia Marliz Matos
 
Title:  Director



-25-

--------------------------------------------------------------------------------


 
EXHIBIT A
 
ADVANCE NOTICE - ENERJEX RESOURCES, INC.
 
The undersigned, _______________________ hereby certifies, with respect to the
sale of shares of Common Stock of ENERJEX RESOURCES, INC. (the “Company”)
issuable in connection with this Advance Notice, delivered pursuant to the
Standby Equity Distribution Agreement (the “Agreement”), as follows:
 
1.           The undersigned is the duly elected ______________ of the Company.
 
2.           There are no fundamental changes to the information set forth in
the Registration Statement which would require the Company to file a post
effective amendment to the Registration Statement.
 
3.           The Company has performed in all material respects all covenants
and agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in this Agreement on or
prior to the Advance Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Advance Date.  All conditions to the delivery of this Advance Notice
are satisfied as of the date hereof.
 
4.           The undersigned hereby represents, warrants and covenants that it
has made all filings (“SEC Filings”) required to be made by it pursuant to
applicable securities laws (including, without limitation, all filings required
under the Securities Exchange Act of 1934, which include Forms 10-Q, 10-K, 8-K,
etc.).  All SEC Filings and other public disclosures made by the Company,
including, without limitation, all press releases, analysts meetings and calls,
etc. (collectively, the “Public Disclosures”), have been reviewed and approved
for release by the Company’s attorneys and, if containing financial information,
the Company’s independent certified public accountants.  None of the Company’s
Public Disclosures contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
5.           The Advance requested is _____________________.
 
6.           4.99% of the outstanding Common Stock of the Company as of the date
hereof is  ___________.
 
The undersigned has executed this Certificate this ____ day of _______________,
200__.
 
ENERJEX RESOURCES, INC.


By:   _______________________________                                                                
Name:
Title:
 
A-1

--------------------------------------------------------------------------------


 
Please deliver this Advance Notice by mail or facsimile with a follow up phone
call to:


Paladin Capital Management
Ocean Business Plaza #1506
Ave. Aquilino De La Guardia YCL. 47
Marbella Apartado Postal 0832-677
Facsimile:             (507) 264-0471


Attention:  Lidia Marliz Matos


Confirmation Telephone Number:  (507) 264-0470.
 
A-2

--------------------------------------------------------------------------------


 
EXHIBIT B
FORM OF SETTLEMENT DOCUMENT
 
VIA FACSIMILE & EMAIL


EnerJex Resources, Inc.
Attn:
Fax:
Email:
 

 
Below please find the settlement information with respect to the Advance Notice
Date of:
       
1.
(a) Amount of Advance Notice (Shares):
     
(b) Shares due to Investor (after taking into account any adjustments pursuant
to Section 2.01):
       
2.
Market Price:
$
     
3.
Purchase Price (Market Price X ___%) per share:
$
     
4.
Total Purchase Price due to Company (Purchase Price x Shares due to Investor):
$



Please issue the number of Shares due to the Investor to the account of the
Investor as follows:
 
DTC/DWAC Instructions
Paladin Capital Management, S.A.
Blue Trading, DTC Participant No.:  _____________
Account No.: _______________
 
Sincerely,
 
Paladin Capital Management, S.A.
 


Approved By EnerJex Resources, Inc.:


__________________________________
Name and Title:  
 
B-1

--------------------------------------------------------------------------------


 
EXHIBIT C
 
PLAN OF DISTRIBUTION
 
The selling stockholder of the common stock and any of its pledgees, assignees
and successors-in-interest (the “Selling Stockholder”) may, from time to time,
sell any or all of their shares of common stock on the Nasdaq Global Market or
any other stock exchange, market or trading facility on which the shares are
traded or in private transactions.  These sales may be at fixed or negotiated
prices.  A Selling Stockholder may use any one or more of the following methods
when selling shares:


 
●
ordinary brokerage transactions and transactions in which the broker dealer
solicits purchasers;



 
●
block trades in which the broker dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;



 
●
purchases by a broker-dealer as principal and resale by the broker dealer for
its account;



 
●
an exchange distribution in accordance with the rules of the applicable
exchange;



 
●
privately negotiated transactions;



 
●
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;



 
●
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;



 
●
a combination of any such methods of sale; or



 
●
any other method permitted pursuant to applicable law.



The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other broker
dealer to participate in sales.  Broker-dealers may receive commissions or
discounts from the Selling Stockholders (or, if any broker-dealer acts as agent
for the purchaser of shares, from the purchaser) in amounts to be negotiated,
but, except as set forth in a supplement to this Prospectus, in the case of an
agency transaction not in excess of a customary brokerage commission in
compliance with NASDR Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASDR IM-2440.
 
In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume.  The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
C-1

--------------------------------------------------------------------------------


 
Paladin Capital is, and any other Selling Stockholder, broker-dealer or agent
that are involved in selling the shares may be deemed to be, an “underwriters”
within the meaning of the Securities Act in connection with such sales.  In such
event, any commissions received by such broker-dealers or agents and any profit
on the resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act.  Each Selling Stockholder has
informed the Company that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the Common
Stock. In no event shall any broker-dealer receive fees, commissions and markups
which, in the aggregate, would exceed eight percent (8%).
 
The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares.  The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.
 
Because Paladin Capital is, and any other Selling Stockholder may be deemed to
be, an “underwriter” within the meaning of the Securities Act, they will be
subject to the prospectus delivery requirements of the Securities Act including
Rule 172 thereunder.  In addition, any securities covered by this prospectus
which qualify for sale pursuant to Rule 144 under the Securities Act may be sold
under Rule 144 rather than under this prospectus.  There is no underwriter or
coordinating broker acting in connection with the proposed sale of the resale
shares by the Selling Stockholders.
 
We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholders without registration
and without regard to any volume limitations by reason of Rule 144 under the
Securities Act or any other rule of similar effect or (ii) all of the shares
have been sold pursuant to this prospectus or Rule 144 under the Securities Act
or any other rule of similar effect.  The resale shares will be sold only
through registered or licensed brokers or dealers if required under applicable
state securities laws. In addition, in certain states, the resale shares may not
be sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.
 
Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution.  In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person.  We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).